Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 
LISTING OF CLAIMS:
1.	(Currently Amended) A method for detecting macroblocking artifacts appearing in a rendering of a video stream, comprising:
	training a neural network to determine a likelihood that a macroblocking artifact occurs in a video stream, the training including:
inputting, into the neural network, one or more video sequences having known macroblocking artifacts whose size and duration are known; and 
inputting, into the neural network, user ratings indicating a likelihood that users visually perceived macroblocking in each of the one or more video sequences when each of the one or more video sequences are rendered;
	receiving a decoded video stream that includes a plurality of frames;
	detecting edges appearing in the plurality of frames;
	providing data characterizing the detected edges to the trained neural network, the data indicating a potential macroblocking artifact; [[and]]
	determining a likelihood that a macroblocking artifact occurs in the video stream using the trained neural network based on the data; and
generating an output based on the determined likelihood that a macroblocking artifact occurs in the video stream, the output including a ranking value selected from a scale of values such that increasing or decreasing values in the scale of values represent a greater likelihood that a macroblocking artifact is present, the scale of values including three or more values.
	
2.	(Previously Presented) The method of claim 1, comprising:
the user ratings are weighted based on the known size and duration of the known macroblocking artifacts such that user ratings of macroblocking artifacts that are larger in size and/or duration are given greater weight than macroblocking artifacts that are smaller in size and/or duration.

3.	(Cancelled) 

4.	(Currently Amended) The method of claim [[3]] 1, 
the output [[is]] further includes a binary output having a first value indicating that a macroblocking artifact is likely present or a second value indicating that a macroblocking artifact is likely not present.

5.	(Cancelled) 

6.	(Previously Presented) The method of claim 1, further comprising periodically retraining the trained neural network.

7.	(Previously Presented) The method of claim 6, where retraining the trained neural network includes retraining the trained neural network when at least one characteristic of the decoded video stream changes.

the at least one characteristic of the decoded video stream is selected from the group consisting of resolution, number of frames per second and a decoding protocol used to decode the decoded video stream.
9-20.	(Cancelled) 
21.	(Previously Presented) The method of claim 1, the data indicating a potential macro blocking artifact is one or more rectangles.
	
22.	(Previously Presented) The method of claim 21, the one or more rectangles are characterized by an element in a spatial array, the spatial array defining a starting point, a length, and a width of the rectangle. 

23.	(Previously Presented) The method of claim 21, the one or more rectangles are characterized by a temporal array, the temporal array containing a spatial array and a frame number for each of the one or more rectangles, the spatial array defining a starting point, a length, and a width of the rectangle.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701.  The examiner can normally be reached on Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK F HUANG/Primary Examiner, Art Unit 2485